COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Joseph White v. The Shadow of the Almighty Ministries

Appellate case number:    01-13-00253-CV

Trial court case number: 1013016

Trial court:              County Civil Court at Law No. 3 of Harris County

       The record in this appeal was due on March 28, 2013. The clerk’s record was filed on
April 18, 2013. The reporter’s record has not been filed.

        On April 22, 2013, the Clerk notified appellant that the court reporter responsible for
preparing the record in this appeal had informed the Court that appellant had not requested nor
made arrangements to pay for the record. The Clerk further notified appellant that unless the
Court received written evidence that appellant had paid for or made arrangements to pay for the
record by May 22, 2013 the Court might consider and decide those issues or points that do not
require a reporter’s record. See TEX. R. APP. P. 37.3(c).

        The deadline has expired and no written evidence that the appellant has requested or paid
for the reporter’s record has been filed with this Court. Further, the appellant has filed a notice
that appears to waive the filing of the reporter’s record. Accordingly, the Court will consider and
decide those issues or points that do not require a reporter’s record for a decision.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.

       Appellee’s brief is ORDERED to be filed within 30 days of the filing of appellant’s brief.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually      Acting for the Court


Date: ___May 28, 2013_________